Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3, 6, 9 and 12-16 are pending in the application. Claims 3, 6, 9 and 12-16 are rejected. 

Election/Restrictions
On page 9 of the remarks filed October 19th, 2022, Applicant “elects, without traverse, Group III,” but states on page 10 that “Applicant respectfully traverses” the restriction followed by an argument regarding search burden. Since Applicant has provided at least one traversal, the election has been treated as with traverse and is found persuasive regarding the splitting of Groups I-V. For this reason, the restriction has been withdrawn such that the products are all grouped together and similarly the restriction between Groups VI-IX is withdrawn such that all methods are grouped together. Applicant’s election falls within the former new Grouping. The traversal as it relates to the separation between products and methods and a search burden is not found persuasive since references related to products per se are not necessarily relevant to the methods of use and where formula (I) as previously presented represents a significantly variable structure across many different classifications.
In response to the restriction requirement, Applicant cancelled claims that had been separated into Groups I, II, IV and V. If Applicant has any concerns about prosecution, an interview could be conducted to address claims that might be added in response to the current Office Action. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on April 25th, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 9 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 6, 9 and 12-16 are rejected as indefinite based on the limitations of “carbonyl substituted compound and/or a salt thereof” along with the structures depicted in claims 3 and 9. Each structure contains a tricycle where two ring members would be formally charged:

    PNG
    media_image1.png
    307
    316
    media_image1.png
    Greyscale
.
The claims, however, refer to the structures as a “compound and/or a salt thereof”. It is unclear how the structures above can be in the alternative to salts since they would be inherently charged. It appears that Applicant’s structures were drawn incorrectly and should be directed to structures having the following type of ring structure:

    PNG
    media_image2.png
    271
    261
    media_image2.png
    Greyscale
.
In the structure above (as disclosed on page 38 of the specification) each moiety is formally neutral and the optional formation of a salt would be clear. In the current situation, it is unclear if the structures contain errors or (if the structures are correct) how the depicted structures would not be salts.
	Claims 3, 6, 9 and 12-16 are further rejected as indefinite based on the limitation of a “ubiquitin-specific peptidase 24 (USP24) inhibitor, comprising:” certain components. It is unclear if Applicant is claiming that the two components are (a) distinct and combined together or (b) one distinct entity, i.e. one molecule together where the nucleic acid is bound to the carbonyl substituted phenyl compound. Generally a mixture of distinct components would be referred to as a “composition” whereas a single discrete entity would be classified as an inhibitor. It appears to be Applicant’s intention that the components of the instant claims are mixed together and it is suggested that Applicant amend the instant claims to add “composition” after “inhibitor” in each of claims 3 and 9.
Claim 14 recites the limitation "the viral siRNA construct" in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim. It appears that claim 14 should depend from claim 13.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 recites “a dosage of the carbonyl substituted phenyl compound is” within a range. Parent claim 9 recites a “A medicinal composition for delaying or reversing multidrug resistance in cancers,” where the composition contains the carbonyl substituted phenyl compound. Reciting the dosage that would be administered to a subject; however, would not limit the composition itself since either a larger composition could be divided or smaller compositions could be administer together (e.g. administering two pills having 700 mg carbonyl substituted phenyl compound to a patient weighing 70 kg would correspond to a dosage of 20 mg/kg rather than 10 mg/kg). Accordingly, limitations involving dosing methods of how the composition might be used in the future are not deemed to limit the parent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3, 6, 9 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 23-27, 30-36 and 39-42 of copending Application No. 16/939,543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite products that overlap with the instant claims. Claim 25 of the copending case recites a medicinal composition where the composition comprises a chemotherapeutic drug, siRNA having the same sequence as instantly claimed as well as a carbonyl substituted phenyl compound where claim 27 of the copending case recites a structure that is embraced by instant claims 3 and 9 as (I-3-3). Regarding instant claims 6 and 13, claim 30 of the copending case recites analogous limitations. Regarding instant claims 14, 15 and 16, claims 31, 32 and 33 of the copending case recite analogous limitations. Regarding instant claim 12, claim 12 does not require that the compound be in the form of a salt. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Closest Prior Art
The prior art (Schmidt et al. Arch. Pharm. Chem. Life Sci. 2008, 341, 624-638) teaches, for instance, 2-benzoyl-10-[3-(4-methylpiperazino)propyl]-phenothiazine bis-(hydrogen maleate) on page 636 and 2-benzoyl-10-[4-(4-methylpiperazino)butyl]phenothiazine bis-(hydrogen maleate) on page 637 as two of several compounds tested for biological activity. The prior art compounds do not have the structures instantly claimed in view of the structural formula issue under 112(b); however, they would be salts of formula (I-3-2) and (I-3-3) if these structures were amended to have a formally neutral structure as supported by the specification. Regardless, the prior art does not provide a disclosure that would had led a person of ordinary skill in the art to combine the prior art compounds with the instantly required siRNA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626